Citation Nr: 0906920	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-16 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus, type II. 

6.  Entitlement to service connection for a cardiac 
condition, claimed as secondary to diabetes mellitus, type 
II. 

7.  Entitlement to service connection for chronic fatigue 
syndrome (CFS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in June 2006, with the 
veteran sitting at the Cleveland RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2007) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The Board notes that at the hearing, the veteran withdrew the 
issue of entitlement to service connection for an eye 
condition, claimed as glaucoma due to diabetes mellitus, type 
II.  Therefore, that issue will not be discussed in the 
decision below. 
The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, hypertension and a cardiac condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had active duty service in Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.

3.  The veteran is presumed exposed to Agent Orange or any 
comparable herbicide agent during active service.

4. The veteran's diabetes mellitus, type II, is causally 
related to a period of active service.

5.  The veteran has not been shown to have a diagnosis of 
PTSD or a verified in-service stressor.

6.  CFS did not manifest during service, and has not been 
shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, is presumed to have been 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

2.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

3.  CFS was not incurred in active service.  38 U.S.C.A. §§ 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's claim of entitlement to service 
connection for diabetes mellitus, type II, this claim is 
being granted in the decision below.  Therefore, there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial with regard to this claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, (West 2002 & Supp. 
2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2008).

With regard to the veteran's claims of entitlement to service 
connection for PTSD and CFS, the Board finds that the VCAA 
duty was satisfied by letters sent to the veteran in April 
2004 and June 2004.  The letters addressed all required 
notice elements and were sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice letters did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
private treatment records pertinent to the years after 
service.  Additionally, the veteran was afforded a VA 
examination in August 2004 for his diabetes mellitus, type II 
claim. 

The Board acknowledges that the veteran has not had a VA 
examination specifically for his PTSD or CFS claims.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's service medical records 
are absent for evidence of PTSD or CFS, and his post-service 
medical records are absent for evidence of PTSD or CFS for 
many years after service.  In addition, the veteran has not 
provided any evidence of a verifiable in-service stressor for 
his PTSD claim, or any evidence as to how his Vietnam service 
caused his CFS.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement 
of reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  

Furthermore, the medical evidence of record reflects that the 
veteran has not been diagnosed with PTSD, and the first 
diagnosis of CFS was not until 1992, nearly 20 years after 
his release from active duty in July 1974.  In addition, 
there is no indication of a causal connection between this 
diagnosis and the veteran's service.  See Wells v. Principi, 
326 F.3d 1381 (Fed.Cir. 2003) (noting that the Board has no 
obligation to obtain a medical opinion when there is no 
competent evidence that the appellant's disability or 
symptoms are associated with his service).  Accordingly, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the veteran's PTSD and CFS claims 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Diabetes Mellitus, Type II

In this case, the veteran is claiming service connection for 
diabetes mellitus, type II, claimed as due to herbicide 
exposure during active service.  If a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, certain diseases shall be service-connected if the 
requirements of section 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of section 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 
3.307(d)(6) provides that the term "herbicide agent" means 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  Section 
3.307(a)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In considering all the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for diabetes 
mellitus, type II, based on the presumption of herbicide 
exposure during active service.  The veteran's DD 214 
indicates that he served in Vietnam from February 1972 to 
January 1973, and that he received the Vietnam Service Medal, 
the Republic of Vietnam Campaign Medal, and the Vietnam Cross 
of Gallantry with Palm.  Therefore, because he served in the 
Republic of Vietnam between January 1962 and May 1975, he is 
presumed to have been exposed during such service to an 
herbicide agent.  Further, as the veteran currently has type 
II diabetes mellitus, a disease listed at 38 C.F.R. § 
3.309(e), service connection is presumed for this disability.

The veteran was diagnosed with diabetes mellitus, type II, in 
July 2000.  His medical records document that he was taking 
prednisone, a steroid, for allergies at that time.  However, 
the veteran's private treatment records reveal that even 
though he discontinued use of prednisone for his allergies, 
his diagnosis of diabetes mellitus, type II, persisted.

In August 2004, the veteran was afforded a VA examination for 
his diabetes mellitus, type II.  A September 2004 addendum to 
the August 2004 VA examination report stated that the 
examiner reviewed the veteran's claims file, which documented 
the first episode of diabetes mellitus, type II, in July 2000 
(physician's note and labs).  The examiner continued that the 
only documentation of steroid use was a self report on a 
medical history form dated in August 2002 where the veteran 
stated that his blood sugar was elevated up to 800 after 
taking steroids for allergies.  Thus, the examiner concluded 
that because his diabetes preceded the steroid induced 
hyperglycemia, his diabetes was not caused by the steroids. 

However, an October 2004 addendum to the August 2004 VA 
examination report states that documentation that the 
examiner did not see before (a July 2000 treatment note and 
attached labs) had come to her attention.  She continued that 
those notes indicated that the veteran was taking prednisone 
at the time of his diagnosis of diabetes, and that prednisone 
is well known to induce hyperglycemia.  Therefore, she 
concluded that the veteran's diabetes was more likely than 
not to have resulted from steroid therapy, and it was much 
less likely than not that his diabetes resulted from exposure 
to herbicides.  

On the other hand, in June 2006, the veteran submitted a 
private medical opinion from Dr. D.B.M., a physician at the 
Diabetes and Endocrine Center of Cleveland, which stated that 
although steroid therapy precipitated a diagnosis of 
diabetes, the veteran's diabetes persisted after the 
discontinuance of steroids.  Therefore, in his opinion, the 
veteran's diabetes mellitus, type II was not steroid induced. 

Based on this record, the Board finds that there is a 
question as to whether the veteran has diabetes mellitus as a 
result of herbicide exposure during service.  The law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence, which includes medical 
opinions.  Provided that a medical opinion offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

Although in the October 2004 addendum, the August 2004 VA 
examiner explained why the veteran did not have diabetes 
mellitus as a result of herbicide exposure during service, 
the Board notes that a diagnosis of diabetes mellitus, type 
II, in a veteran who served in the Republic of Vietnam 
between January 1962 and May 1975, must be presumed to have 
been exposed to herbicides, unless evidence shows to the 
contrary.  In this case, the August 2004 VA examiner found 
that the veteran's diabetes mellitus, type II, was caused by 
steroid use, while the private medical opinion found to the 
contrary.  The private medical opinion also supplied a 
supporting rationale for the conclusion reached.  As such, 
the Board finds that there is at least a reasonable doubt as 
to whether the veteran has a current diagnosis of diabetes 
mellitus, type II, that is related to herbicide exposure 
during military service.  

To the extent that there is any reasonable doubt as to 
whether the veteran currently has diabetes mellitus, type II, 
that is related to herbicide exposure during military 
service, that doubt will be resolved in the veteran's favor.  
Based on the evidence of record, the Board finds that the 
veteran currently has diabetes mellitus, type II, that is 
related to herbicide exposure during military service.  In 
other words, the Board finds that there is insufficient 
competent medical evidence to rebut the presumption of 
entitlement to service connection for diabetes mellitus, type 
II, that applies in this case.  See 38 C.F.R.  §§ 3.307, 
3.309(e).  Accordingly, the Board concludes that service 
connection for diabetes mellitus, type II, is warranted.  See 
38 U.S.C.A.  
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).

II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008). 

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by his DD 214 have not been 
recognized as combat-related.  In this regard, the veteran's 
service records list his military occupational specialty as a 
communications center specialist and clerk typist.  Further, 
his service records did not show that he received any awards 
or decorations indicative of combat service, such a Bronze 
Star with V Device or Purple Heart.  The Board does 
acknowledge that the veteran has been awarded the National 
Defense Service Medal, the Vietnam Service Medal, the 
Republic of Vietnam Campaign Medal and the Vietnam Cross of 
Gallantry with Palm; however, these awards are not indicative 
of combat.  As such, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy.  He has not 
contended otherwise.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In letters sent to the 
veteran in April 204 and June 2004, he was asked to provide 
details of the stressful event(s) alleged in service and 
evidence that he had been diagnosed with PTSD.  However, the 
veteran did not respond to either letter.  

Moreover, the veteran did not submit any evidence at any time 
during the instant appeal specifically alleging any stressful 
events in service, nor did he submit any medical evidence 
containing a confirmed diagnosis of PTSD.  As such, 
appropriate efforts to verify an in-service stressor could 
not be taken because the veteran did not provide sufficient 
information to identify any such stressor.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is 
not a "one way street").  Thus, the veteran does not have a 
verified in-service stressor because he has not specifically 
alleged any stressful incidents during service. 

In addition, the veteran has not submitted any medical 
evidence of a diagnosis of PTSD.  Although the Board does 
observe several private treatment records which diagnosed the 
veteran with depression, these records are silent as to any 
mention of PTSD.  In this regard, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for PTSD.

Although the veteran may sincerely believe that he has PTSD 
which was caused by stressful events during active service, 
the veteran, as a lay person, is not competent to testify as 
to matters of medical causation or diagnosis.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In sum, VA is unable to verify any claimed in- service 
stressors because the veteran has not provided sufficient 
information identifying any stressful incidents during 
service.  Furthermore, the veteran does not currently have a 
diagnosis of PTSD.  Thus, because the veteran does not have a 
diagnosis of PTSD that was based upon a verified in-service 
stressor, the claim for service connection for PTSD must be 
denied.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b). In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for PTSD is denied.

III.  CFS 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for CFS.  The 
veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of CFS, or severe mental 
or physical exhaustion.  The Board does observe a January 
1974 treatment note stating that the veteran was suffering 
from malaise and myalgia; however, on the veteran's May 1974 
separation examination, the veteran's neurological system was 
found to be clinically normal.  Moreover, after separating 
from service in July 1974, the veteran did not seek treatment 
for CFS until 1992, approximately 18 years after his 
separation from service.  Thus, to the extent the veteran may 
have had any symptomatology in service, such symptomatology 
would appear to have been acute and transitory and to have 
resolved prior to his separation.  Therefore, the Board finds 
that CFS did not manifest in service or for many years 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of CFS, 
the Board observes the veteran's contentions that CFS was not 
recognized as a medical diagnosis until 1992.  However, in 
this regard, the Board notes that the medical evidence of 
record does not show that the veteran was treated for similar 
symptoms prior to 1992.  This absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of CFS is itself evidence 
which tends to show that such a disorder did not have an 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that CFS 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of this condition to the veteran's active service.  
In this regard, the Board finds it significant that the 
veteran did not report any problems of fatigue or stress 
during service to any of his treating physician's for many 
decades while receiving treatment for his CFS.  Because these 
records were generated with a view towards ascertaining the 
veteran's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Mueller 
and Kirkpatrick: FEDERAL EVIDENCE, vol. 4, § 8:75, pp. 660-61 
(3d ed. 2007) (Federal Rule 803(4) expands the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Therefore, the Board finds what amounts to the lack of 
medical evidence documenting service-related symptoms of CFS 
to be probative of the issue of whether the veteran's current 
CFS began during service.  Moreover, a January 2005 private 
medical opinion states that the veteran's CFS related to 
"the environment that his emplorer [sic] neglected to 
address until it was to [sic] late."  

Thus, there is no evidence that the veteran reported that his 
CFS was caused by stress during active service until he filed 
his April 2004 claim, two decades after his separation from 
active service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  Therefore, the 
Board affords more probative weight to what amounts to the 
lack of medical evidence documenting any symptomatology in 
service, than to the veteran's statements made in conjunction 
with filing his claim.

Although the veteran may sincerely believe that his CFS was 
caused by stress during active service, the veteran, as a lay 
person, is not competent to provide evidence that requires 
medical knowledge because he lacks the requisite professional 
medical training, certification and expertise to present 
opinions regarding diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 
13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

Accordingly, the Board finds that CFS did not manifest during 
service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
CFS is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to herbicide exposure, is granted. 

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for CFS is denied.


REMAND

Reasons for Remand: To afford the veteran VA examinations. 

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).

In this case, the veteran has claimed entitlement to service 
connection for bilateral hearing loss and tinnitus, claimed 
as due to noise exposure during active service.  In this 
regard, the Board notes a September 1998 private medical 
record which diagnosed the veteran with high frequency, 
sensorineural hearing loss, consistent with noise induced 
hearing loss from his military service.  In addition, a March 
1994 private treatment record notes that the veteran 
complained of occasional tinnitus.  However, there is no 
indication of whether the veteran's private physicians 
reviewed his claims file.  Furthermore, his private physician 
did not provide a supporting rationale for the conclusion 
that his hearing loss was consistent with noise exposure 
during military service. 

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to address 
whether the veteran's bilateral hearing loss and tinnitus are 
the result of noise exposure during military service.  
Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant, see 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed 
to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (stating that VA has discretion to schedule a 
veteran for a medical examination where it deems an 
examination necessary to make a determination on the 
veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).  In this case, the 
Board finds that the evidence needs further development 
because the private opinions were based solely on the 
veteran's history and not a review of the claims file.  
Therefore, the veteran should be afforded a VA examination to 
determine whether his bilateral hearing loss and tinnitus 
were caused by noise exposure during service.

Turning to the veteran's claims of entitlement to service 
connection for hypertension and a cardiac condition, claimed 
as secondary to diabetes mellitus, type II, the Board notes 
that it has granted service connection for diabetes mellitus, 
type II, in the decision above.  Although the August 2004 VA 
examination addressed the veteran's claims of entitlement to 
service connection for hypertension and a heart condition, 
service connection for diabetes mellitus, type II, was not in 
effect at that time.  As such, neither the August 2004 VA 
examination report nor any of the other medical evidence of 
record addressed whether the veteran's hypertension or 
cardiac condition was the result of or aggravated by his 
service-connected diabetes mellitus, type II.  Accordingly, 
the Board finds that a remand is necessary in order to obtain 
a VA examination and opinion, accompanied by a rationale in 
support of that opinion, prior to adjudicating these claims.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998).



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA audiological examination to 
determine the nature and etiology of his 
current hearing loss and tinnitus.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, to include the 
veteran's in-service audiological 
evaluations, the March 1994 private 
treatment note reporting tinnitus, and the 
September 1998 private treatment note 
attributing the veteran's hearing loss to 
in-service noise exposure.  The VA 
examiner should indicate whether it is at 
least as likely as not that the veteran 
has current hearing loss and tinnitus that 
is causally or etiologically related to 
noise exposure during service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  The veteran should be afforded an 
appropriate VA cardiovascular examination 
to determine the etiology of his 
hypertension and cardiac condition.  All 
studies, tests and evaluations that the 
examiner deems necessary should be 
conducted.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the August 
2004 VA examination report, and to comment 
as to whether the veteran's current 
hypertension and cardiac condition are 
caused or aggravated by his service-
connected diabetes mellitus, type II.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


